Citation Nr: 1137155	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include restrictive lung disease.  

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.  

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  

4.  Entitlement to an initial compensable evaluation for hypertension.  

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).  

6.  Entitlement to a total disability evaluation based on individual unempolyability as due to service-connected disabilities (TDIU)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1983 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded in March 2007 and October 2009, and unfortunately remedial and other evidentiary development is still required.  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This Veteran in this case is currently in receipt of service connection for multiple sclerosis (MS) at a 30 percent evaluation, a right ankle disorder at a 10 percent evaluation, and hypertension and GERD at noncompensable evaluations.  He was awarded service connection in a May 2003 rating and contends, in essence, that the ratings assigned do not adequately contemplate the severity of his disabilities.  Furthermore, the Veteran asserts that he has a chronic pulmonary condition which has causal origins in his many years of active service with the United States Air Force.  

Outstanding Medical Records

In the most recent remand order, dated in October 2009, the Board directed that all outstanding VA records be obtained and associated with the file.  Upon review, while it appears that requested examination reports are of record, there are no VA clinical records dated from after 2005.  The Veteran has indicated as recently as January 2011 that, at the very least, he is followed by VA for urology consultations, so there are clearly other VA records which have not yet been placed in the claims file.  As it was specifically instructed that that "all outstanding VA records" be obtained, an effort must be made to secure the more recent VA records.  The failure to take this action represents noncompliance with Board directives, and thus remedial measures are necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2010 VA examination, which associated right leg neuropathy as a manifestation of service-connected MS, the Veteran identified that he is in receipt of disability benefits from the Social Security Administration (SSA).  These records are potentially pertinet to all of the claims on appeal.  It is specifically noted that VA has a duty to obtain SSA records when it has actual notice that a Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, before any final adjudication can take place, the Veteran's SSA records must be secured and copies associated with the claims file.  

Additionally, the Veteran identified that he has been receiving treatment at the Cleveland Clinic to deal with the various manifestations of his MS.  The Veteran should be asked to provide the dates of that treatment, and after securing of the proper waivers, the facility should be contacted and all relevant records should be associated with the claims folder.  

Service Connection/Lung Disorder

With regard to the developmental history of these claims, the Board notes that in October 2009, the Board issued a remand order for remedial compliance with an earlier March 2007 remand order.  Specifically, the Board noted that it had ordered a VA examination addressing the existence and etiology of any currently present lung disorder.  The Veteran had several in-service lung complaints, dating back to as early as 1984.  In 2007, the Board had taken notice of a January 2003 internal medicine evaluation and a May 2004 radiographic study, and had directed the VA examiner to make reference to these findings when coming to a conclusion on the current nature and etiology of any chronic lung disability.  The returned opinion, dated in September 2008, failed to reference these reports, but did diagnose restrictive airway disease that was not linked to symptomatology noted during active service.  The Board determined that the specific failure to reference the 2003 and 2004 reports constituted a violation with regard to VA's obligation to ensure compliance with all Board directives, and the claim was dispatched for a remedial medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, it still does not appear as though a useful VA examination report has been returned to the Board.  Indeed, in August 2010, the examiner who conducted the 2008 examination, in concert with another physician, supplied two very confusing opinions with regard to the current nature and etiology of the Veteran's claimed lung condition.  On the one hand, the examiner reviewed the 2003 and 2004 VA reports as directed, and concluded that no airway disease was present as of 2004.  The examiner then stated that, at present, the Veteran had restrictive airway disease.  Inexplicably, the other physician partaking in the opinion then stated that "restrictive disease is not related to a disease or injury shown in military service" as "no disease or injury is shown by review of the C-file."  This is highly perplexing, as the second opinion either contradicts the finding of the first physician, who established that the Veteran has restrictive airway disease, or, it provides a negative nexus opinion based solely on a review of the claims file.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file. The Court specifically articulated that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In the above case, the review of the C-file is the sole basis for a negative nexus (i.e. no associated rationale), assuming that the examiner's confusing assessment is not a repudiation of the earlier finding of a current disability.  In any event, the August 2010 VA medical opinion(s) are not sufficient to address the issue of current disablement and etiology, and the claim must yet again be remanded for a new examination speaking to the contended relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegall at 11.

Initial Rating/MS

As noted, the Veteran is currently in receipt of a 30 percent disability rating for service-connected MS.  In the most recent remand order, the Board directed that the Veteran be given an examination to determine if certain symptoms, to include fatigue, bladder problems, headaches, sexual dysfunction, right leg symptoms, and bilateral hand control problems, were manifestations of service-connected MS.  Further, the Board directed that any paralysis of specific nerves, if present, should be discussed, and that any pertinent pathology associated with MS should be outlined.  

In May 2010, the Veteran was afforded a VA neurological examination which attempted to satisfy the Board's mandate.  Unfortunately, it appears as though additional development is required before a final adjudication can be made.  Specifically, the examining physician's assistant (PA) noted that the Veteran had complaints of pain radiation into the arms and neck, facial pain, and pain in the left leg which was different from pain in the right.  The Veteran stated that he had better bladder control with additional medication, and that headaches have also improved.  The Veteran complained of vision problems, to include a "flashing" sensation in his eyes.  The examiner did report the status of the cranial nerve, and provided some analysis on the motor and sensory nerve deficits in the other portions of the body.  The examiner did not, however, specifically discuss which symptoms were directly attributable to MS, in discussing the severity of the Veteran's condition.  There was mention of the sternocleidomastoid nerve and cranial nerves, but there is no discussion of other nerve involvement.  

Subsequent to this examination, the Veteran was given a second VA examination by a physician, which was also in May 2010.  In the associated report, the examiner noted that there were paresthesias in the lower extremities, and he offered an opinion that peripheral neuropathy in the right lower extremity was a manifestation of service-connected MS.  Sciatica and peroneal neuropathy were associated with MS, and the examiner stated that low back pathology, which included disc disease, was not associated with the service-connected disorder.  The examiner did conclude that bilateral peripheral neuropathy was associated with MS.  

The Board is of the opinion that the May 2010 examinations, while partially addressing the neurological manifestations of the MS, did not adequately address all manifestations of the condition, nor adequately describe their severity.  It would appear as though the examining PA in the first examination addressed headaches and vision symptoms, and well as bladder problems which had improved upon a change in medication.  The Board can infer that these conditions are potential manifestations of MS; however, it would be more helpful if specific examinations were afforded by specialists in each affected anatomical area in order to fully ascertain the specific MS manifestations and their severity.  In this regard, the Board notes that the Veteran has also had psychiatric testing performed in 2005, and that he was assessed as having dementia as a consequence of MS.  This finding, along with other clinical complaints of depression, suggests psychiatric manifestations in addition to the noted organic complaints.  Accordingly, the Veteran should be scheduled for VA ophthalmology, psychiatry, urology, and neurology examinations to determine the exact manifestations of service-connected MS.  That is, the examinations must address which symptoms are part and parcel of the MS disability picture, to include the severity of those manifestations.   

Initial Ratings/Hypertension, GERD, Right Ankle

This remand order requires significant development in the obtainment of medical records from VA and from SSA, and in the affording of new VA medical examinations for the MS initial rating claim and the service connection claim for a pulmonary disability.  With respect to hypertension, GERD, and an ankle disability, the most recent VA examinations were afforded in 2008.  These examinations appear to be fully rationalized and do account for the severity of the conditions as they presented at the time; however, as further development is required for the other issues on appeal, and as the Board cannot adjudicate the hypertension, GERD, and right ankle claims until additional federal records have been located, in the interest of obtaining the most current disability picture, the Board will direct that the Veteran be afforded new VA examinations to determine the severity of service-connected GERD, hypertension, and a right ankle condition.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

TDIU

The Board directed in previous remand orders that the Veteran's vocational rehabilitation records be obtained and associated with the claims file.  After several attempts, these records were found and added to the claims file.  A review of these records indicates that the Veteran served for almost 20 years in the Air Force, retiring from service with supervisory skills and experience in human resource management.  He interviewed for several jobs following service, and was at one point hired by a trucking dispatch agency.  The job as a dispatcher only lasted a week, with the employer stating that the Veteran had an inability to "keep up" while working in the position.  The Veteran's vocational rehabilitation counselor noted that the Veteran was very motivated to seek employment and that he had gone to several interviews (but been given only one offer, which resulted in termination after a single week).  The counselor concluded that the Veteran's MS was making it difficult for him to engage in any type of substantial employment.  

In addition to the findings in these records, the Veteran was examined by VA in January 2011, at which time the examiner stated that cognitive dysfunction shown in a 2005 VA neuropyschiatric assessment, coupled with additional cognitive difficulty noted in May 2010 examinations, were the basis for a conclusion that the Veteran was not capable of gainful or substantial employment as a result of service-connected MS.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The Veteran has previously applied for a TDIU, but was denied in an October 2004 rating decision which was not appealed.  Despite this, it is clear by the submission of the vocational rehabilitation records and the 2011 VA examination report that a TDIU is raised as part of the claim for a higher initial rating for MS.  

The Veteran's combined overall disability rating is 30 percent, which is not enough to meet the basic schedular entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The Board notes, however, that a TDIU may still be warranted if the Veteran does not meet the criteria for a schedular entitlement, and the evidence of record still demonstrates that he is unable to secure or follow substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  In such a case, entitlement to an extraschedular TDIU would require the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted.  Id.  There is ample evidence of record suggesting that the Veteran's disability picture is so disabling as to severely impact his ability to secure and engage in gainful employment.  Accordingly, the case must be dispatched to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU.  See 38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 157 (1996).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, all outstanding VA medical records must be obtained, and copies associated with the claims file.  

2.  In addition, the SSA must be contacted, and all records pertaining to the Veteran from this agency must be obtained, and copies associated with the claims folder.  


3.  The Veteran is to be asked to identify the dates of his treatment at Cleveland Clinic, and relevant records should be requested (after the submission of appropriate waivers), with copies also associated with the claims file.  

4.  After the obtainment of the medical records identified above, schedule the Veteran for a comprehensive VA examination, with a physician other than the ones who conducted the August 2010 examination(s), for the purposes of determining the etiology of restrictive airway disease.  In this regard, the examiner should note the in-service history of lung and chest complaints, the 2003 and 2004 post-service records, and the conflicting reports found in the 2010 VA examination(s), and should be asked if it is at least as likely as not (50 percent probability or greater) that any currently present lung disorder had causal origins in active military service.  A detailed rationale must be associated with all conclusions reached.  

5.  After the obtainment of the medical records identified above, schedule the Veteran for separate VA ophthalmology, urology, psychiatric, and neurology examinations to determine the totality of the organic and psychiatric manifestations of the Veteran's service-connected MS.  The severity of all manifestations in each respective anatomical region should be reported in the associated examination reports, and specific nerve involvement of all affected nerves must be discussed.  If there is any debate as to if a manifestation is part of the MS disability, each examiner should articulate whether it is at least as likely as not that noted symptoms are part of MS.  All conclusions must be supported by a detailed medical rationale.  

6.  After the obtainment of the medical records identified above, schedule the Veteran for comprehensive VA examinations with the appropriate specialists to determine the severity of service-connected hypertension, GERD, and a right ankle disability.  The respective examiners must include a detailed rationale for all conclusions reached in the bodies of the associated examination reports.  

7.  Following the above development, dispatch the claims file to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.  The specific medical findings of January 2011, along with the vocational rehabilitation records, should be referenced by the Director (or a representative) as having been reviewed when coming to a conclusion.  

8.  Following the directed development, the RO must conduct a de novo review of the claims. Should any claim be denied or not granted in its entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

